PER CURIAM:
In No. 30213, plaintiff Schwartz appeals from an order of the United States District Court for the Southern District of New York in Schwartz v. Bowman, his stockholder’s derivative action against several defendants on behalf of Chesapeake & Ohio Railway Co., in which case motions by each of the defendants-appel-lees for dismissal of the complaint and for summary judgment pursuant to Rules 12(b) and 56(b) F.R.Civ.P. were granted.
In No. 30147, plaintiff Annenberg, who had brought her stockholder’s derivative action on behalf of Alleghany Corporation, appeals from the granting on the same day by the same court of a similar motion made in her ease by defendant Chesapeake & Ohio Railway Company.
The motions were disposed of together, counsel for the plaintiffs in the two actions submitting joint papers in opposition to the motions. The motions were granted as to defendants-appellees in both cases on the ground that as to them the court had no subject-matter jurisdiction over the two complaints.
*212Judge Bryan rendered an opinion in Schwartz v. Bowman, reported at 244 F. Supp. 51 (S.D.N.Y.1965), and filed a memorandum opinion the same day in Annenberg, in which he stated he was dismissing the latter complaint entirely for the reasons expressed in his opinion in Schwartz v. Bowman.
We affirm the judgments below dismissing the complaint in Annenberg and the complaint as to the defendants-appel-lees in Schwartz on the exhaustive and learned opinion below of Judge Bryan in Schwartz v. Bowman and on his unreported memorandum opinion in Annenberg v. Alleghany.